Citation Nr: 1008426	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from April 1964 to April 
1967.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant filed a claim for service connection for 
bilateral knee disabilities in October 2004.  A notice of 
disagreement received by the RO in February 2006 indicated 
that the appellant wished to appeal the issue of service 
connection for a left knee injury in service.  In the October 
2004 claim, the appellant stated that he had a knee condition 
due to an in-service parachute jump.  He asserted that he has 
had ongoing problems with his knee since service.  A December 
1966 service treatment record indicates that the appellant 
fell and sustained a mild contusion on the left knee.  The 
appellant reported having intermittent pain in the left knee.  
The record indicated a diagnosis of mild strain of the left 
knee.  A December 1966 service treatment record dated one day 
later found no abnormalities of the left knee and sent the 
appellant back to full duty.  A September 2002 VA treatment 
record indicates the appellant had left knee pain, but an x-
ray revealed no significant degenerative changes.  An October 
2002 VA treatment record indicated that the appellant was 
treated for left knee pain.  An October 2004 VA treatment 
record indicated a diagnosis of beginning degenerative joint 
disease in the left knee, based on an x-ray.  A December 2004 
private medical record from E.E., M.D., indicated that the 
appellant had a diagnosis of arthritis of both knees.  
However, a December 2004 x-ray evaluation report found that 
the osseous, soft tissue structures and joint spaces of the 
left knee were intact and normal.  Taken as a whole, the VA 
treatment and private medical records indicate the appellant 
likely has a left knee disability.

In the October 2004 claim, the appellant asserted that he has 
had ongoing problems with his knees.  As a lay person, the 
appellant is competent to describe symptoms of a disability 
capable of lay observation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007).  The appellant is therefore competent to assert 
continuity of symptomatology of knee pain since service.   
The Board notes that an October 2004 VA treatment record 
indicated the appellant reported experiencing knee discomfort 
since twisting his knee when falling off a ladder one year 
ago.  However, as there is evidence suggesting the appellant 
may have arthritis of the left knee, evidence that the 
appellant had a left knee injury in service, and the 
appellant has asserted continuity of symptomatology since 
service, a medical examination is necessary to make a 
decision in the appellant's claim.  See Charles v. Principi, 
16 Vet. App. 370 (2002); McLendon, 20 Vet. App. 79.  The 
appellant was not provided with a VA examination on this 
question.  Therefore, the RO must obtain a clarifying VA 
examination.  

In the October 2004 claim, the appellant requested VA 
treatment records from the VA Medical Center in Allen Park 
and Detroit, Michigan, from April 1967 to the present.  The 
RO requested the appellant's records from 1967 to present 
from the VAMC in November 2004, but the VA treatment records 
in the claims folder date from July 1997.  In addition, the 
VA treatment records in the file date to November 2004.  
Consequently, the Board requests the appellant's complete VA 
treatment records from April 1967 to July 1997, and from 
November 2004 to present.      
  
Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA 
treatment records from April 1967 to July 
1997, and from November 2004 to present, 
from the VAMC in Allen Park and Detroit, 
Michigan.  If no records are available, 
the claims folder must indicate this fact.
 
2. The appellant should be scheduled for a 
VA examination for the purpose of 
identifying all left knee disability, to 
include arthritis.  If the appellant is 
diagnosed with a left knee disability, to 
include arthritis, the VA examiner should 
determine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the left knee disability 
is related to his service, to include the 
mild strain of the left knee reported in 
the December 1966 service treatment 
record.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, the RO or AMC should 
readjudicate the issue on appeal of 
entitlement to service connection for a 
left knee disability.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


